Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 10, 2017

                                        No. 04-16-00298-CV

                 EL CABALLERO RANCH, INC. and Laredo Marine, L.L.C.,
                                  Appellant

                                                  v.

                                GRACE RIVER RANCH, L.L.C.,
                                         Appellee

                  From the 218th Judicial District Court, La Salle County, Texas
                               Trial Court No. 13-04-00108-CVL
                           Honorable Russell Wilson, Judge Presiding

                                           ORDER
        Appellant El Caballero Ranch, Inc. has filed a suggestion of bankruptcy, stating it has
filed a petition in bankruptcy under Chapter 11 of the Bankruptcy Code in the United States
Bankruptcy Court for the Western District of Louisiana, Lafayette Division. The petition was
filed August 8, 2017, and has been assigned case number 17-BK-51014.

      We order this appeal abated and removed from the court’s active docket. See TEX. R.
APP. P. 8.2. The appeal will be reinstated only upon proper motion and proof. See TEX. R.
APP. P. 8.3; 4th TEX. APP. (SAN ANTONIO) LOC. R. 4.

        We further order the clerk of this court to send copies of this order to the clerk of the trial
court, the court reporter, and the attorneys of record.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2017.


                                                       ___________________________________
                                                       Luz Estrada
                                                       Chief Deputy Clerk